Citation Nr: 0533555	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  99-13 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, other than meralgia paresthetica. 

2.  Entitlement to service connection for meralgia 
paresthetica. 

3.  Entitlement to a compensable evaluation for impotence 
associated with prostate cancer, status post prostatectomy. 

4.  Entitlement to an evaluation in excess of 20 percent for 
prostate cancer, status post radical perineal prostatectomy, 
with residual stress urinary incontinence and frequency, 
prior to September 19, 2002. 

5.  Entitlement to an increased rating for prostate cancer, 
status post radical perineal prostatectomy, with residual 
stress urinary incontinence and frequency, currently 
evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to February 
1977.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Waco, Texas, Regional Office (RO).  

In May 2005, the veteran indicated that he would like a 
personal hearing before the Board; he was scheduled for such 
a hearing to be held in July 2005.  However, in a statement 
in support of claim (VA Form 21-4138), dated in June 2005, 
the veteran requested that the hearing be canceled; rather, 
he indicated that he would like a Board videoconference 
hearing.  Therefore, in August 2005, the Board remanded the 
case to the RO in order to accord the veteran a 
videoconference hearing before the Board.  Subsequently, in a 
VA Form 119, dated in November 2005, the veteran indicated 
that no longer wanted a hearing with the Board.  Under these 
circumstances, the Board considers the request for a hearing 
to be withdrawn by the veteran.  See 38 C.F.R. § 20.704(d).  
The case is now ready for appellate review.  



FINDINGS OF FACT

1.  The first clinical manifestations of the veteran's 
peripheral neuropathy neither occurred within weeks or months 
following exposure to an herbicide agent, nor within one year 
following the veteran's discharge from service.  

2.  The record contains no competent evidence indicating that 
the veteran's peripheral neuropathy is related to his active 
service or any incident therein, to include any exposure to 
Agent Orange.  

3.  There is no evidence of penile deformity associated with 
the veteran's service-connected impotence.  

4.  From October 1, 1996 through October 24, 2000, the 
veteran's service-connected status post prostatectomy for 
cancer of the prostate was manifested primarily by stress 
incontinence, which required the wearing of pads during the 
day and the need to urinate several times during the night.  

5.  As of October 25, 2000, the veteran's prostate cancer, 
status post prostatectomy, has been shown to be productive of 
voiding dysfunction and urinary leakage, which require the 
wearing of absorbent materials that must be changed more than 
4 times a day; however, no local recurrence or metastasis of 
malignant neoplasms of the genitourinary system are 
demonstrated.  


CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred in service, nor 
may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2005).  

2.  The criteria for a compensable rating for impotence are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.20, 4.115b, 
Diagnostic Code 7522 (2005).  

3.  The criteria for the assignment of a rating in excess of 
20 percent for status post prostatectomy for cancer of the 
prostate, prior to October 25, 2000, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(a), 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.115a, Code 7528 
(2005).  

4.  The criteria for an effective date of October 25, 2000, 
but no earlier, for the assignment of a 60 percent for status 
post prostatectomy for cancer of the prostate have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(a), 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.115a, Code 7528 
(2005).  

5.  The criteria for the assignment of a rating in excess of 
60 percent for the service-connected status post 
prostatectomy for cancer of the prostate are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.115a, Diagnostic Code 7528 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in July 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
recertification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  That letter informed the veteran of the 
evidence required to substantiate the claims and of his and 
VA's respective duties for obtaining evidence.  The veteran 
was also asked to submit evidence and/or information in his 
possession to the AOJ.  

In this case, all identified medical records relevant to the 
issues on appeal have been requested or obtained.  VA 
provided the veteran with medical examinations in June 1999 
and July 2002.  The available medical evidence is sufficient 
for an adequate determination of the veteran's claims.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  


II.  Factual background.

The service medical records are negative for any complaints, 
findings or diagnoses of peripheral neuropathy.  Post service 
medical records, VA as well as private treatment reports, 
dated from May 1977 through May 1996, show that the veteran 
received clinical attention and treatment for several 
disabilities, including a skin condition, arthritis of the 
knees and spine, and a psychiatric disorder.  On the occasion 
of his initial VA examination in June 1977, a motor 
examination revealed some weakness in left quadriceps which 
the veteran attributed to an old knee injury.  It was noted 
that the veteran had evidence of a left meralgia paresthetica 
dating from 1965; he also had some weakness in the left 
quadriceps which could be secondary to pain.  These records 
do not reflect any complaints, clinical findings, or 
diagnoses of other peripheral neuropathy.  

The veteran's claim for service connection for the 
disabilities in question was received in August 1996.  
Submitted in support of the veteran's claim were VA 
outpatient treatment reports, dated from July 1990 to May 
1997, showing treatment for several disabilities.  The 
records show that the veteran was diagnosed with prostate 
cancer in March 1996; and, he underwent a radical perineal 
prostatectomy on March 29, 1996.  The veteran was seen in 
November 1996 for a follow up evaluation; he complained of 
symptoms that included minimal incontinence and impotence.  
These records do not reflect any findings of peripheral 
neuropathy.  

By a rating action of October 1997, the RO granted service 
connection for prostate cancer, status post radical perineal 
prostatectomy; a 20 percent rating was assigned, effective 
November 7, 1996.  Service connection was also granted for 
impotence, evaluated as 0 percent disabling.  

The veteran was afforded a VA compensation examination in 
June 1999, at which time he reported that he did fine after 
the prostatectomy with the exception of complete loss of 
erectile functioning.  In addition, he noted that he had had 
a frequency of urination voiding every two hours, day and 
night.  He reported relatively good control of urination, but 
he still wore a pad for occasional stress incontinence.  He 
reported having leakage of urine with lifting, sneezing, or 
coughing; for this reason, he wore urinary pads.  The veteran 
reported relatively good control at night, but again he 
complained of urinary frequency.  In terms of erectile 
functioning, the veteran stated that prior to surgery, he had 
relatively good erections; however, he did describe pain on 
ejaculation.  Following surgery, he indicated that he had not 
had any erectile functioning whatsoever.  It was noted that 
the veteran had never had any renal colic or bladder stones; 
he has never had acute nephritis.  He has not been 
hospitalized for any urinary tract illness in the last year.  
The examiner further noted that the veteran has not required 
urethral catheterization except for immediately 
postoperative.  

On examination, it was noted that both testes descended into 
each hemiscrotum without nodules.  He was uncircumcised, and 
the meatus was within normal limits.  A digital rectal 
examination revealed a flat rectal vault without evidence of 
prostate gland or recurrent disease.  The pertinent diagnosis 
was residuals from the prostate carcinoma and surgical 
treatment include erectile dysfunction and stress urinary 
incontinence as well as urinary frequency.  

Received in November 2000 were VA outpatient treatment 
reports, dated from May 1996 to October 2000, showing 
treatment for a number of disabilities.  During a clinical 
visit in March 2000, it was noted that the veteran had neck 
and lower back arthritis.  The veteran reported having pain 
in the right thigh and tingling in the left hand.  Ankle 
reflexes were diminished.  The assessment was poor pain 
control and neuropathy.  On the occasion of an October 2000 
VA muscle examination, it was noted that a neurological 
examination was within normal limits.  

Of record is a statement in support of claim (VA Form 21-
4138), dated October 25, 2000, wherein the veteran indicated 
that his condition had become more severe.  The veteran 
indicated that, due to his prostate cancer, he had reverted 
to feeling like a child; that is, he reported a problem with 
incontinence and the need to wear pads three to eight times a 
day.  The veteran also reported significant problems due to 
the urine where the skin on his penis is raw and he had no 
sensations.  Similar contentions were advanced in a statement 
dated in September 2001, at which time he indicated that he 
had not been able to function the way he should ever since 
his prostatectomy.  

The veteran was afforded a VA genitourinary examination in 
July 2002, at which time he indicated that he had been 
experiencing impotence since the prostatectomy in March 2002.  
The veteran related complete loss of erectile function and 
stated that vaginal penetration with ejaculation was not 
possible; treatment with a pump had been ineffective.  It was 
noted that the veteran had tried intraurethral injections 
which caused leg swelling and pain and had to be 
discontinued.  The veteran had not had surgery or trauma 
affecting his penis or testicles.  The veteran also indicated 
that, as a result of his surgery, he had experienced urinary 
frequency with voiding every two hours day and night; he also 
required absorbent material secondary to stress incontinence, 
which he experienced with coughing, sneezing, and lifting.  
He related changing his absorbent material four to five times 
per day.  The veteran denied urinary hesitancy, a decreased 
in his stream, lethargy, weakness and anorexia.  He also 
denied recurrent urinary tract infections, renal colic or 
bladder stones, acute nephritis, and stated that he had not 
been hospitalized for urinary tract disease in the past year.  
The veteran also stated that he did not require 
catheterization or dilation.  

On examination, no deformity of the penis was noted.  Both 
testes were descended into each hemiscrotum and were 
symmetric.  There was no tenderness to palpation of the 
testes.  There were no testicular masses.  There was no 
atrophy of the testicles.  There was no evidence of fecal 
leakage or bleeding.  There was no prostate gland.  The 
pertinent diagnoses were status post radical perineal 
prostatectomy, secondary to adenocarcinoma of the prostate; 
and residual impotence and stress incontinence, secondary to 
status post radical perineal prostatectomy.  

Received in 2003 were VA progress notes, dated from May 2002 
through December 2002, which show that the veteran received 
ongoing clinical evaluation and treatment for several 
disabilities.  Received in August 2003 were additional VA 
progress notes, dated from January 2001 to August 2003, 
reflecting treatment primarily for dental problems.  These 
records do not reflect any findings or diagnosis of 
peripheral neuropathy.  


III.  Legal Analysis-Service Connection.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The veteran contends that he suffers from peripheral 
neuropathy of the lower extremities as a result of Agent 
Orange exposure during his Vietnam service.  Under 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), as to 
veteran's who served in Vietnam during a certain time period, 
certain diseases may be presumed to have resulted from 
exposure to certain herbicide agents such as Agent Orange.  

For purposes of this decision, the Board notes that the list 
of diseases associated with exposure to certain herbicide 
agents includes acute and subacute peripheral neuropathy.  
The diseases listed shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 3.307(a) 
(6); see also Veterans Education and Benefits Expansion Act 
of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  The 
Board notes at this point that the regulations state "for 
purposes of this section only, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset."  38 C.F.R. § 3.309(e), Note 2.  Finally, the Board 
notes that the veteran did serve in Vietnam during the 
appropriate time period and it is therefore presumed that he 
was exposed to herbicide agents.  38 C.F.R. § 3.307(a) (6) 
(iii).  

At this point, the Board also acknowledges that in Combee v. 
Brown, the United States Court of Appeals for the Federal 
Circuit held that when a veteran is found not to be entitled 
to a regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994), reversing in part Combee v. Principi, 4 
Vet. App. 78 (1993).  

Service connection for an organic disease of the nervous 
system may be presumed if manifested to a compensable degree 
within one year of separation from military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

In this case, the veteran also claims that service connection 
for peripheral neuropathy is warranted because this condition 
was incurred as a result of his exposure to Agent Orange in 
Vietnam.  

As stated previously, the veteran's DD-214 indicates that he 
served in Vietnam.  Therefore, his exposure to Agent Orange 
will be presumed.  However, while acute or subacute 
peripheral neuropathy is among the diseases for which service 
connection may be presumed in those exposed to herbicide 
agents, it is noted that peripheral neuropathy is not among 
those diseases, as listed in 38 C.F.R. § 3.309(e).  

In this case, a March 2000 VA progress note reflects a 
diagnosis of poor pain control and neuropathy.  However, the 
evidence of record does not show that the veteran was ever 
diagnosed to have acute or subacute peripheral neuropathy 
(which means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset).  Therefore, 
there is no basis in the record upon which to award service 
connection for peripheral neuropathy, pursuant to 38 C.F.R. 
§ 3.309(e).  

Furthermore, the Board has determined that the veteran is not 
entitled to service connection on a direct basis.  In this 
case, there is no evidence of record to indicate that 
peripheral neuropathy was present in service, nor is there 
any evidence that peripheral neuropathy was present to a 
compensable degree within one year of his separation from 
service.  See 38 C.F.R. § 3.309(a).  As stated above, the 
evidence of record showed that the veteran was diagnosed with 
poor pain control and neuropathy in March 2000.  Neither 
medical diagnosis nor other evidence of record included a 
statement indicating that the veteran's neuropathy was 
linked, or related to his service.  

To date, the RO has not afforded the veteran a VA examination 
specifically to obtain an opinion as to the etiology of the 
veteran's neuropathy.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c) (4).  In this case, however, there is no evidence 
linking the veteran's claimed disorder to service and no 
reasonable possibility that a VA examination would result in 
findings favorable to the veteran.  Accordingly, the Board 
finds that an etiology opinion is not "necessary."  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

Indeed, the veteran's lay contentions constitute the only 
evidence of record directly suggesting a causal relationship 
between current neuropathy and service.  The veteran, 
however, has not been shown to possess the requisite medical 
training or credentials needed to render either a diagnosis 
or a competent opinion as to medical causation.  Accordingly, 
his lay opinion does not constitute medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Therefore, the Board has concluded that the preponderance of 
the probative evidence of record shows that the veteran's 
peripheral neuropathy is not causally related to his active 
service or any incident therein, including his claimed 
exposure to Agent Orange.  As the preponderance of the 
evidence is against the veteran's claim of service connection 
for peripheral neuropathy, the benefit of the doubt doctrine 
is not for application in the instant case.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


IV.  Legal Analysis-Evaluation.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found. In other words, the 
evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1.  

A.  Impotence.

There is no specific disability rating for impotence, and the 
RO has evaluated this service-connected disability by analogy 
(per 38 C.F.R. § 4.20) as penis deformity under 38 C.F.R. 
§ 4.115(b), Diagnostic Code 7522.  The Board can find no 
other diagnostic code that would be more appropriate in 
rating the veteran's disability.  There is no evidence that 
he has had removal of half or more of his penis, or that 
glans have been removed, such that would warrant 
consideration under Diagnostic Codes 7520 or 7521, 
respectively.  Therefore, Diagnostic Code 7522 is most 
appropriate to rate this disability.  

Under Diagnostic Code 7522, two distinct elements are 
required for a compensable rating: penile deformity and loss 
of erectile power.  During numerous VA examinations and 
outpatient visits, the veteran repeatedly complained of 
impotence.  Specifically, he has denied the ability to have 
an erection, vaginal penetration, and ejaculation.  As noted, 
during a July 2002 VA examination, the veteran indicated that 
treatment with a pump has been ineffective; and he has tried 
intraurethral injections, which caused leg swelling and pain 
and had to be discontinued.  

However, the evidence of record also reflects that the 
veteran's penis (as well as testes, spermatic cord, and 
epididymis) appear consistently normal on examination.  Thus, 
because the medical evidence reflects that the veteran does 
not suffer from both penile deformity and loss of erectile 
power, the Board finds that he is properly evaluated at the 
noncompensable level for impotence.  Furthermore, the veteran 
has already been awarded special monthly compensation under 
38 U.S.C. § 1114, subsection (k), 38 C.F.R. § 3.350(a), due 
to loss of use of a creative organ.  So the fact that he is 
impotent has already been taken into account.  In any case, a 
compensable rating is not warranted under Diagnostic Code 
7522.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable.  
38 U.S.C.A. § 5107(b).  

B.  Increased Rating for prostate cancer, status post 
prostatectomy.

By a rating action of August 2001, the RO granted service 
connection for residuals, prostate cancer; a 100 percent 
rating was assigned, effective August 22, 1996, and a 20 
percent rating was assigned, effective October 1, 1996.  

A 100 percent evaluation is warranted for malignant neoplasms 
of the genitourinary system.  Following cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  If there has been no local recurrence or 
metastasis, rate on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, 
Diagnostic Code 7528 (2005).  

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  The following section 
provides descriptions of various levels of disability in each 
of these symptom areas.  Where diagnostic codes refer the 
decisionmaker to these specific areas dysfunction, only the 
predominant area of dysfunction shall be considered for 
rating purposes.  Since the areas of dysfunction described 
below do not cover all symptoms resulting from genitourinary 
diseases, specific diagnoses may include a description of 
symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a.  
The veteran's postoperative residuals of prostate cancer do 
not include kidney disease or renal dysfunction.  As such, 
the pertinent rating criteria to be used are those involving 
voiding dysfunction or urinary frequency.  

Voiding dysfunction: Rate particular condition as urine 
leakage, frequency, or obstructed voiding.  Continual Urine 
Leakage, Post Surgical Urinary Diversion, Urinary 
Incontinence, or Stress Incontinence: A 20 percent rating is 
warranted for voiding dysfunction requiring the wearing of 
absorbent materials which must be changed less than 2 times 
per day. A 40 percent rating is warranted for voiding 
dysfunction requiring the wearing of absorbent materials 
which must be changed 2 to 4 times per day.

Urinary frequency: A 20 percent rating is warranted for 
daytime voiding interval between one and two hours, or; 
awakening to void three to four times per night.  A 40 
percent rating is warranted for daytime voiding interval less 
than one hour, or; awakening to void five or more times per 
night.  

Under Diagnostic Code 7528, malignant neoplasms of the 
genitourinary system, is rated as 100 percent disabling.  38 
C.F.R. § 4.115b (2005).  A Note to this code section states 
that, following the cessation of surgical, x-ray, 
antineoplastic chemotherapy or other therapeutic procedure, 
the rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e).  
If there has been no local reoccurrence or metastasis, rate 
on residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.  

Under 38 C.F.R. § 4.115a, renal dysfunction with albumin and 
casts with history of acute nephritis or hypertension non- 
compensable under Diagnostic Code 7101, warrants a non 
compensable rating; with albumin constant or recurring with 
hyaline and granular casts or red blood cells or transient or 
slight edema or hypertension at least 10 percent disabling 
under Diagnostic Code 7101, warrants a 30 percent rating; 
with constant albuminuria with some edema or definite 
decrease in kidney function or hypertension at least 40 
percent disabling under Diagnostic Code 7101, warrants a 60 
percent rating; with persistent edema and albuminuria with 
BUN 40 to 80mg% or creatinine 4 to 8mg% or generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion warrants an 80 percent 
rating; and requiring regular dialysis or precluding more 
than sedentary activity from one of the following: persistent 
edema and albuminuria or BUN more than 80mg% or creatinine 
more than 8mg% or markedly decreased function of kidney or 
other organ systems, especially cardiovascular, warrants a 
100 percent rating.  

Under 38 C.F.R. § 4.115a, voiding dysfunctions are rated as 
urine leakage, frequency, or obstructive voiding.  As to 
urine leakage, continual urine leakage, post-surgical urinary 
diversion, urinary incontinence, or stress incontinence 
requiring the wearing of absorbent materials which must be 
changed less than two times per day warrants a 20 percent 
rating; the need to wear absorbent materials which must be 
changed two to four times per day warrants a 40 percent 
rating; and the use of an appliance or wearing of absorbent 
materials which must be changed more than four times per day 
warrants a 60 percent rating.  38 C.F.R. § 4.115a (2005).  

Urinary frequency, with a daytime voiding interval between 
two and three hours or awakening to void two times per night 
warrants a 10 percent rating; with a daytime voiding interval 
between one and two hours or awakening to void three to four 
times per night warrants a 20 percent rating; and with 
daytime voiding interval less than one hour or awakening to 
void five or more times per night warrants a 40 percent 
rating.  Id.  

Obstructive voiding symptomatology, with or without stricture 
disease, requiring dilatation one to two times per year 
warrants a non-compensable evaluation. Marked obstructive 
voiding symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or a combination of 
post-void residuals greater than 150 cc, uroflowmetry with a 
marked diminished peak flow rate (less than 10 cc/sec), 
recurrent urinary tract infections secondary to obstruction, 
or stricture disease requiring periodic dilatation every two 
to three months, warrants a 10 percent rating.  Urinary 
retention requiring intermittent or continuous 
catheterization warrants a 30 percent rating.  Id.  

Urinary tract infections, requiring long-term drug therapy, 
one to two hospitalizations per year, and/or requiring 
intermittent intensive management warrants a 10 percent 
rating. Urinary tract infection, where the evidence shows 
recurrent symptomatic infection requiring drainage and 
frequent hospitalization (greater than two times per year) 
and/or requiring continuous intensive management warrants a 
30 percent rating.  Id.  

(i)  Entitlement to a rating in excess of 20 percent prior to 
September 19, 2002.

The record indicates that the veteran was initially diagnosed 
with prostate cancer in 1996; and, on March 29, 1996, he 
underwent a prostatectomy.  Subsequently, he received 
clinical evaluation and treatment for complaints of impotence 
and urinary incontinence.  A follow up evaluation in March 
1997 noted only minimal incontinence that had dramatically 
improved.  He denied any dysuria, but he still had complaints 
of impotence.  At his initial VA examination in June 1999, 
the veteran reported a frequency of urination voiding every 
two hours, day and night; however, he reported relatively 
good control of urination.  He did note that he had to wear a 
pad for occasional stress incontinence.  He also reported 
having leakage of urine with lifting, sneezing, or coughing; 
for this reason, he wore urinary pads.  He reported 
relatively good control at night, but again complained of 
urinary frequency.  

However, in a statement in support of claim, dated October 
25, 2000, the veteran indicated that his condition had become 
more severe.  The veteran indicated that, due to his prostate 
cancer, he had reverted to feeling like a child; that is, he 
reported a problem with incontinence and the need to wear 
pads three to eight times a day.  This lay evidence was 
subsequently confirmed during the July 2002 VA examination, 
which noted that the veteran required absorbent material 
secondary to stress incontinence; he related changing his 
absorbent material four to five times per day.  He also 
reported urinary frequency with voiding every two hours day 
and night.  

The above evidence does not demonstrate that, during the 
period from November 1, 1996 through October 24, 2000, the 
veteran had the degree of voiding dysfunction or urinary 
frequency that would warrant the next higher evaluation.  For 
example, the record does not show and the veteran did not 
described either that he required absorbent materials which 
must be changed 2 to 4 times per day or that he is voiding at 
the interval of less than one hour during the day and five or 
more times at night.  During the June 1999 VA examination, 
the veteran reported having to wear absorbent material; 
however, there was insufficient evidence provide to determine 
how often the veteran was required to change those pads.  
Therefore, the record shows that during the period from 
October 1, 1996 through October 24, 2000, the veteran's 
service-connected status post prostatectomy for cancer of the 
prostate was manifested primarily by stress incontinence, 
which required the wearing of pads during the day and the 
need to urinate several times during the night.  In view of 
the foregoing, the preponderance of the evidence is against 
the claim for an evaluation in excess of 20 percent for 
status post residuals of cancer of the prostate.  

After a careful review of the evidence of record, it is found 
that the veteran is not entitled to an evaluation in excess 
of 20 percent prior to October 25, 2000 for the service-
connected status post radical prostatectomy for cancer of the 
prostate.  The evidence, when taken as a whole, does not 
establish that he wore absorbent materials that required 
changing two to four times per day; nor does the evidence 
demonstrate that he had a daytime voiding interval of less 
than one hour or that he had to awaken to void more than five 
times per night.  Rather, the veteran reported daytime 
voiding interval every two hours day and night.  This 
disability picture is more accurately reflected by the 
criteria for a 20 percent disability evaluation.  

However, beginning October 25, 2000, the evidence shows that 
the veteran has met the criteria for the assignment of a 60 
percent disability rating under Diagnostic Code 7528.  
Significantly, the Board finds that the veteran has 
consistently reported having frequent urinary incontinence 
since his October 25, 2000 medical statement; he later noted 
the use of these materials at the time of his July 2002 VA 
examination, where he reported that he frequently use 
absorbent pads at the rate of four to five times daily.  The 
Board also finds the veteran to be a credible historian 
regarding his use of pads due to the residuals of his 
prostate cancer.  Accordingly, the Board finds that the 
veteran's residuals of prostate cancer are manifested by 
incontinence requiring the wearing of absorbent materials 
which must be changed more than four times per day, and that 
a 60 percent is therefore warranted for this disability, 
effective October 25, 2000.  38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Code 7528.  

(ii). A rating in excess of 60 percent for prostate cancer.

In this case, the predominant area of a voiding dysfunction 
appears to be that of urine leakage.  There is no evidence of 
renal dysfunction associated with the veteran's prostate 
cancer.  

The statements of the veteran are to the effect that he 
continues to have urine leakage, necessitating the constant 
use of absorbent materials both during the day and at 
nighttime.  

The Board notes that the current 60 percent rating is the 
maximum allowable under Diagnostic Code 7528 for urine 
leakage.  

In the opinion of the Board, the evidence does not warrant a 
rating in excess of 60 percent for urinary leakage.  Nor does 
the evidence show any symptoms or clinical findings 
indicative of renal dysfunction that would warrant a rating 
in excess of 60 percent.  38 C.F.R. § 4.115a.  Accordingly, 
the Board finds that there is no basis for providing more 
than a 60 percent rating for the service-connected residuals 
of prostate cancer under Diagnostic Code 7528.  

Nor is there evidence that the veteran's service-connected 
disability presents exceptional or unusual circumstances to 
warrant referral of the case to the RO to consider the 
assignment of a rating on an extraschedular basis.  38 C.F.R. 
§ 3.321(b) (1).  Thus, the Board finds that the veteran's 
present disability picture supports the criteria for the 
assignment of no more than a 60 percent rating as described 
hereinabove.  38 C.F.R. § 4.7.  


ORDER

Entitlement to service connection for peripheral neuropathy, 
other than meralgia paresthetica, is denied.  

Entitlement to a compensable rating for impotence is denied.  

Entitlement to an evaluation in excess of 20 percent for 
prostate cancer, status post radical perineal prostatectomy, 
with residual stress urinary incontinence and frequency, 
prior to October 25, 2000, is denied.  

Entitlement to an evaluation of 60 percent for prostate 
cancer, status post radical prostatectomy with residual 
stress urinary incontinence and frequency, is granted from 
October 25, 2000, subject to controlling regulations 
applicable to the payment of monetary benefits.  

Entitlement to a rating in excess of 60 percent for prostate 
cancer, status post radical prostatectomy with residual 
stress urinary incontinence and frequency, is denied.  


REMAND

As noted above, the VCAA requires that VA must provide notice 
that informs the claimant (1) of the information and evidence 
not of record that is necessary to substantiate the claim, 
(2) of the information and evidence that VA will seek to 
provide, and (3) of the information and evidence that the 
claimant is expected to provide.  Furthermore, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  

The record shows that the veteran was discharged from 
military service in February 1977.  On the occasion of his 
initial VA examination in June 1977, the examiner noted that 
there was evidence of meralgia paresthetica, dating from 
1965.  Meralgia paresthetic is a disease marked by 
paresthesia, pain, and numbness in the outer surface of the 
thigh, in the region supplied by the lateral femoral 
cutaneous nerve, due to entrapment of the nerve at the 
inguinal ligament.  The lateral cutaneous nerve is derived 
from the second and third lumbar nerves.  Dorland's 
Illustrated Medical Dictionary 1014 (27th Edition 1988).  

The Board finds that the veteran's claim is sufficiently 
before the Board, as to include a disability involving the 
lateral cutaneous nerve, as such is part of the peripheral 
nervous system.  Moreover, the June 1977 VA examination is 
dated within one year of the veteran's separation from 
service, and the veteran appears to trace the onset of 
meralgia paresthetica to an inservice event.  Under these 
circumstances, the Board finds that the issue of entitlement 
to service connection for meralgia paresthetica is before the 
Board, and that the issue should be separately addressed from 
the more generic issue of entitlement to service connection 
for peripheral neuropathy.  

In light of all of the foregoing, given the nature of the 
disability at issue, the medical evidence of record and the 
veteran's contentions, the Board finds that a medical 
examination that includes an opinion addressing the contended 
causal relationship is warranted.  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions: 

The RO should make arrangements for the 
veteran to be afforded a neurological 
examination to determine the nature and 
etiology of his claimed condition.  The 
claims folder must be provided to the 
examiner for review in conjunction with 
the examination.  All necessary tests and 
studies should be conducted, and the 
examiner should review the results of any 
testing prior to completion of the 
report.  Following a review of the 
relevant medical evidence in the claims 
files, including the report of the June 
1977 VA examination, the examiner should 
comment on whether the veteran currently 
has meralgia paresthetica.  If a 
diagnosis is made, the examiner should 
comment on whether it is at least as 
likely as not (50 percent or more 
likelihood) that the veteran's meralgia 
paresthetica began during service or is 
causally linked to any incident of active 
duty, to include exposure to Agent 
Orange.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).   



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


